DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 31 March 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 31 March 2022 with respect to the claims have been fully considered. Any claim objections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments filed 31 March 2022 addressing the previously applied prior art references in light of the amendments to claims 16 and 32 have been fully considered. The Office acknowledges that the previously applied prior art references do not disclose the limitation recited as “the terminal distal end edge being a free unattached edge such that open space is defined around the terminal distal end edge and between the respective lateral side and the deflector device” (claim 16; similarly in claim 32).

Claim Objections
Claims 16, 21, 23-28, and 32-34 are objected to because of the following informalities:   
In claim 16, 8th line from bottom, “the” (before “deflector”) should be changed to --each-- (“one or more deflector devices” is antecedently recited).
In claim 16, 8th line from bottom, --is-- should be added before “disposed”.
In claim 16, 6th line from bottom, “the” (before “deflector”) should be changed to --each-- (“one or more deflector devices” is antecedently recited).
In claim 16, 5th line from bottom, “deflector device” should be changed to --one or more deflector devices--.
In claim 16, 4th line from bottom, “the” (before “deflector”) should be changed to --each-- (“one or more deflector devices” is antecedently recited).
In claim 16, 3rd line from bottom, “the” (before “terminal”) should be changed to --each--.
In claim 16, 2nd to last line, --an-- should be added before “open”.
In claim 16, 2nd to last line, “the” (before “terminal”) should be changed to --each--.
In claim 16, last line, --respective-- should be added before “deflector”.
In claim 23, line 2, a colon should be added after “device”.
In claim 32, 9th line from bottom, “device” should be changed to --devices--.
In claim 32, 5th line from bottom, “the” (before “deflector”) should be changed to --each--.
In claim 32, 5th line from bottom, “the” (last instance) should be changed to --each--.
In claim 32, 4th line from bottom, --an-- should be added before “open”.
In claim 32, 3rd line from bottom, “the” (before “terminal”) should be changed to --each--.
In claim 32, 3rd line from bottom, --respective-- should be added before “lateral”.
In claim 34, line 7, --are included in a set of deflector devices-- should be added after “the”.
Claims 21, 24-28, and 33 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 16, 21, and 23-28 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 16, the limitation recited as “the deflector device disposed on the cover structure so as to extend from the top side around the respective top edge region”, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure indicates that “deflector devices” are attached to either the lateral sides or the top edge regions, not to the top side (note: the claimed “top side” is distinguished from the claimed “first top edge region” and “second top edge region”). Due to dependency, this rejection also applies to claims 21 and 23-28.

In claim 24, the limitation recited as “each plate is hingedly connected to the cover structure”, in light of the antecedent limitation, “the deflector device disposed on the cover structure so as to extend from the top side” (claim 16) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not provide support for the proximal ends 111 being hingedly attached to the top side 70 (note: the originally filed disclosure at pg.15 stating “a proximal end of a plate may be connected through a hinge to a lateral side or to an edge of the cover structure”, which is the only mention of a hinge, is not in agreement with the “the deflector device disposed on the cover structure so as to extend from the top side”).

In claim 28, the limitation recited as “the one or more deflector devices are configured to be moved from a resting position”, in light of the antecedent limitation, “the terminal distal end edge being a free unattached edge such that open space is defined around the terminal distal end edge and between the lateral side and the respective deflector device” (claim 16), was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention.  According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved, and according to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.
 The originally filed disclosure indicates that “resting position” can correspond with a state “when the plate is not substantially modifying the aerodynamic resistance of the nacelle”. The aforementioned antecedent limitation can limit with the claimed invention to the embodiments of Figures 6, 7, and 10 - since any position of the deflector devices of Figures 6, 7, and 10 would protrude proudly, due to their arcuate shape, from the cover, then there is no disclosure of a “resting position” in accordance with the aforementioned definition being achievable by the claimed “deflector devices”.
 The originally filed disclosure indicates that “resting position” can correspond with a state “when the plate is substantially parallel to the lateral sides”. The aforementioned antecedent limitation can limit the claimed invention to the embodiments of Figures 6, 7, and 10 - since there is no position in which the deflector devices of Figures 6, 7, and 10 can be parallel, due to their arcuate shape, to the lateral sides, then there is no disclosure of a “resting position” in accordance with the aforementioned definition being achievable by the claimed “deflector devices”.

In claim 28, the limitation recited as “the one or more deflector devices are configured to be moved… to a deployed position”, in light of the antecedent limitation, “the terminal distal end edge being a free unattached edge such that open space is defined around the terminal distal end edge and between the lateral side and the respective deflector device” (claim 16), was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention.  According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved, and according to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.
 The originally filed disclosure indicates that “deployed position” corresponds with a state that “reduces the drag of the nacelle”. The aforementioned antecedent limitation can limit the claimed invention to the embodiments of Figures 6, 7, and 10 - since any position of the deflector devices of Figures 6, 7, and 10 would protrude proudly, due to their arcuate shape, from the cover, then there is no disclosure of what constitutes such a “deployed position” and, thus, how it is achieved. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 28, the limitation recited as “the one or more deflector devices are configured to be moved from a resting position to a deployed position”, in light of the antecedent limitation, “the terminal distal end edge being a free unattached edge such that open space is defined around the terminal distal end edge and between the lateral side and the respective deflector device” (claim 16), renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. The aforementioned antecedent limitation can limit the claimed invention to the embodiments of Figures 6, 7, and 10, in which the deflector devices have an arcuate shape. The disclosure does not sufficiently define “resting position” and “deployed position” such that one having ordinary skill in the art would understand their meaning - see page 15 indicating that such positions are defined by their effect on aerodynamic properties that are not necessarily deterministic of a particular orientation of the deflector devices having the arcuate shape of Figures 6, 7, and 10.

Allowable Subject Matter
Claims 32-34 would be allowed if amended to overcome the objections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither anticipates nor renders obvious the combination of limitations that includes “the terminal distal end edge being a free unattached edge such that open space is defined around the terminal distal end edge and between the respective lateral side and the deflector device” (claim 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745